Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office action is responsive to Applicant's Transmittal letter, filed 24 Sept., 2021. As filed claims 12-18, 20, 25-28, 32, 36-42 are pending. Claims 1-11, 19, 21-24, 29-31, 33-35 are cancelled. 
Priority
This application filed 4/26/2021 is a continuation of 16598694, filed 10/10/2019 ,now U.S. Patent #10995112; 6598694 is a continuation of 15851523, filed 12/21/2017 ,now abandoned 15851523 is a continuation of 15348107, filed 11/10/2016 ,now U.S. Patent #9850271 15348107 is a continuation of 14459528, filed 08/14/2014 ,now U.S. Patent #9555046 14459528 is a continuation of 13563982, filed 08/01/2012 ,now abandoned 13563982 is a continuation of 12418559, filed 04/03/2009 ,now U.S. Patent #8252947; 12418559 Claims Priority from Provisional Application 61042240, filed 04/03/2008.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 9/24/2021 and have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 12, 13, 25, 26, 36, 38  are rejected under pre-AIA  35 U.S.C. 102 (b) and 102(e) as being anticipated by US 2008/0153792-A1 by Frinke et al , June 2008 (“the ‘792 publication”; cited by Applicants in IDS).

Regarding instant claims 12-13, the ‘792 publication teaches on [0062]-[0063] and [0044], [0083] the treatment of inflammatory condition such as inflammatory bowel,  lung conditions, cystic fibrosis, acute asthma, chronic asthma with 17α-ethynylandrost-5-ene-3β,7β,17β -triol, by administering to a subject in need thereof an effective amount of  the compound and pharmaceutical composition thereof with pharmaceutical acceptable excipient.

Regarding instant claims 25 and 26, the ‘792 publication teaches on [0002], [0023] and [0044] the treatment of inflammatory condition such as inflammatory bowel,  lung conditions, with 17α-ethynylandrost-5-ene-3β,7β,17β -triol by administering to a subject in need thereof an effective amount of  the compound and pharmaceutical composition thereof with pharmaceutical acceptable excipient.

Regarding instant claims 36, 38, the ‘792 publication teaches on [0044],  [0062]-[0063], [0187[]; [0303]; the treatment of inflammatory associated with a hyperproliferation condition or autoimmune condition such as cancer, multiple sclerosis, Crohn’s disease with 17α-ethynylandrost-5-ene-3β,7β,17β -triol (see claims 11-19 of the cited reference).
The ‘792 publication discloses on [0101]-[0104] pharmaceutical compositions of active compound which include pharmaceutically acceptable excipient [0083], [0088]. The ‘792 publication discloses on [0127] the compound 17-ethynylandrost-5-ene-3,7,17 -triol in a solid state powder form.
The cited prior art therefore teach the limitations of instant claims.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.Claims 12-18, 20, 36-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0153792-A1 by Frinke et al. June 2008 (“the ‘792 publication”; cited by Applicants in IDS).
Instantly claims are drawn to a method to treat an inflammation condition comprising administering to a human or mammal in need thereof an effective amount of formulation comprising a solid state form of 17α-ethynylandrost-5-ene-3β,7β,17β -triol and at least one pharmaceutically acceptable excipient and more specifically the Form III or Form V solvate, methanolate or ethanoate. 
Regarding instant claims 12-18, 20, the ‘792 publication teaches on [0062]-[0063] and [0044] the treatment of inflammatory condition such as inflammatory bowel,  lung conditions, cystic fibrosis, acute asthma, chronic asthma with 17α-ethynylandrost-5-ene-3β,7β,17β -triol by administering to a subject in need thereof an effective amount of  the compound and pharmaceutical composition thereof with pharmaceutical acceptable excipient.
Regarding instant claims 36-42, the ‘792 publication teaches on [0044],  [0062]-[0063], [0187[]; [0303]; the treatment of inflammatory associated with a hyperproliferation condition or autoimmune conditions such as cancer, multiple sclerosis, Crohn’s disease by administering with 17α-ethynylandrost-5-ene-3β,7β,17β -triol by administering to a subject in need thereof an effective amount of  the compound and pharmaceutical composition thereof with pharmaceutical acceptable excipient (see claims 11-19 of the cited reference).
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The ‘792 publication teaches pharmaceutical composition on [0101]-[0104] which include pharmaceutically acceptable excipient [0083], [0088].   The reference teaches 17-ethynylandrost-5-ene-3,7,17 -triol which corresponds to the claimed compound in a solid state powder form [0127]; instant claims 12, 16, 39.
Regarding crystalline form of the claimed compound, the recitation of instant claims "Form III", “Form V”; “crystalline”; in absence of specific X-ray diffraction characterization data is merely understood, as the compound being in solid form but not in a specific polymorph which has a unique XRPD pattern.
The difference between the method of treatment  taught by the ‘792 publication and that presently claimed is that the ’792 publication does not explicitly teach the production and use of the methanolate, ethanolate or Form III or Form V solvate of 17-ethynylandrost-5-ene-3,7,17 -triol. 
However, the ‘792 publication teaches preparation of 17-ethynylandrost-5-ene the structurally similar  tetrahydroxy compound as shown below:
:
    PNG
    media_image2.png
    219
    650
    media_image2.png
    Greyscale

in which the structure differs from the instantly claimed triol by a single C16 hydroxyl group. The ‘792 publication teaches on  [0255] the precipitation of this compound from methanol solution by adding a large excess of water.
One of ordinary skill I the art would have been motivated to prepare 17-ethynylandrost-5-ene-3,7,17 -triol in an analogous fashion by precipitation from methanol solution with an excess of water. Doing so would, however, produce the instantly employed Form III and V solvates as demonstrated by Applicants’ specification.
In view of  instant specification teachings on Example 8 [0461]  such crash precipitation from alcoholic  solution produces the Form III dihydrate. The Form III dihydrate would therefore be formed by following the suggestion of the prior art. The instantly claimed invention therefore corresponds to applying a known technique to a known method or product ready for improvement to yield predictable results. There would have been a reasonable expectation for success given that prior art provides the modification.
 Furthermore, based on the teaching of the prior art, one skilled in the art would be motivated to prepare solvates of the compounds  embraced by the  ‘792 publication and pharmacological compositions thereof for treatment of various conditions to arrive at the instantly claimed methods and products with the expectation of obtaining additional beneficial products which would be useful in treating, for example, inflammations conditions such as asthma, lung or bowel inflammation or inflammation associated with hyperproliferation or autoimmune condition such as cancer, multiple sclerosis, etc.  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity. The instantly claimed invention would have been suggested to one skilled in the art and therefore, the instantly claimed invention would have been an obvious variation of the ‘792 publication to one of skill in the art.
Therefore, the instantly claimed method would have been obvious to one of ordinary skill in the art.
2.Claims 25-28, 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0153792-A1 by Frinke et al. June 2008 (“the ‘792 publication”; cited by Applicants in IDS).
Instantly claims 25-26, 32 are drawn to a method to treat metabolic syndrome, impaired glucose tolerance or a hyperglycemia conditions, type 1 or 2 diabetes; the method comprising administering to a human or mammal in need thereof an effective amount of formulation comprising a solid state form of 17α-ethynylandrost-5-ene-3β,7β,17β -triol and at least one pharmaceutically acceptable excipient and more specifically the Form IV solvate, methanolate. 

The ‘792 publication teaches on [0002], [0023] and [0044] the treatment of inflammatory condition  such as inflammatory bowel,  lung conditions, cystic fibrosis, acute asthma, chronic asthma with 17α-ethynylandrost-5-ene-3β,7β,17β -triol by administering to a subject in need thereof an effective amount of  the compound and pharmaceutical composition thereof with pharmaceutical acceptable excipient.
The ‘792 publication teaches pharmaceutical composition on [0101]-[0104] which include pharmaceutically acceptable excipient [0083], [0088].  The reference  teaches 17-ethynylandrost-5-ene-3,7,17 -triol which corresponds to the claimed compound in a solid state powder form [0127]; instant claims 27; 32.
Regarding crystalline form of the claimed compound, the recitation of instant claims "form IV", “crystalline”; in absence of specific X-ray diffraction characterization data is merely understood, as the compound being in solid form but not in a specific polymorph which has a unique XRPD pattern.
The difference between the process taught by the ‘792 publication and that presently claimed is that the ’792 publication does not explicitly teach the production and use of the methanolate or Form IV solvate of 17-ethynylandrost-5-ene-3,7,17 -triol. 
However, the ‘792 publication teaches preparation of 17-ethynylandrost-5-ene the analogous tetrahydroxy compound as shown below:
:
    PNG
    media_image2.png
    219
    650
    media_image2.png
    Greyscale

in which the structure differs from the instantly claimed triol by a single C16 hydroxyl group. The ‘792 publication teaches on  [0255] the precipitation of this compound from methanol solution by adding a large excess of water.
One of ordinary skill I the art would have been motivated to prepare 17-ethynylandrost-5-ene-3,7,17 -triol in an analogous fashion by precipitation from methanol solution with an excess of water. Doing so would, however, produce the instantly employed Form III solvates as demonstrated by Applicants’ specification.
In view of  instant specification teachings on Example 8 [0461]  a crash precipitation from alcoholic  solution would be expected to  produce the Form III dihydrate. The Form III dihydrate would therefore be formed by following the suggestion of the prior art. The instantly claimed invention therefore corresponds to applying a known technique to a known method or product ready for improvement to yield predictable results. There would have been a reasonable expectation for success given that prior art provides the modification.
 Furthermore, based on the teaching of the prior art, one skilled in the art would be motivated to prepare solvates of the compounds  embraced by the  ‘792 publication and pharmacological compositions thereof for treatment of various conditions to arrive at the instantly claimed methods and products with the expectation of obtaining additional beneficial products which would be useful in treating, for example, metabolic syndrome or impaired glucose intolerance or hyperglycemia conditions. The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity. The instantly claimed invention would have been suggested to one skilled in the art and therefore, the instantly claimed invention would have been an obvious variation of the ‘792 publication to one of skill in the art.
Therefore, the instantly claimed method would have been obvious to one of ordinary skill in the art.
3.Claims  12-18, 20, 36-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20070129282, 6/7/2007; (“the ‘282 publication”; cited by Applicants in IDS).
Ahlem et. al. teaches compositions comprising steroids of formula 1, for use as immune modulators, treatment of infections, or inflammation (Abstract; para [0002]; para [0030-0043]):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
; wherein R1, R2, R3, R4, R5, R6, and R10 are defined on  Ahlem et. al. teaches the compound, 17α-ethynylandrost-5-ene-3ß,7ß,17ß-triol, shown below (p. 146, see claims 31-32):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
. The compound 17α-ethynylandrost-5-ene-3ß,7ß,17ß-triol is included within structural formula I as taught by Ahlem as defined accordingly: one R1=hydrogen, while the other is -ORPR , with RPR=hydrogen; one R2=hydrogen, while the other is -ORPR , with RPR=hydrogen; one R4= -ORPR , with RPR=hydrogen, while the other R4=ethynyl; R7, R8, and R9= –C(R10)2, with R10=hydrogen; both R3=hydrogen; R5, R6=methyl; the dotted line represents a double bond at the 5- position of the ring system. Ahlem et. al. teaches preparing pure isomers of compounds of formula I, and spontaneous crystallization of compounds of formula I (p. 15, paragraphs [0136-0138], and [0143]). Ahlem et. al. teaches recrystallization of a compound of formula I to increase the purity of the product (p. 16, paragraph [0149]-p. 18, paragraph [0157]). A compound of formula I in the form of a hydrate and/or solvate is taught (para [0136]; para [0889]). Ahlem teaches an example of a hemihydrate of formula I formed comprising water and a C1-6 alcohol (para [0155]). Ahlem teaches a compound of formula I comprising less than 3% water (para [0561]; para [0565]); therefore, it would have been prima facie obvious that Ahlem encompasses anhydrous forms of formula I. Ahlem et. al. teaches compounds of formula I as defined above as having utility for the treatment of conditions associated with inflammation, inflammatory bowel disease, induced lung Injury, Crohn' s disease  an autoimmune condition, diabetes, obesity and breast cancer, benign prostatic hyperplasia are exemplified as conditions to be treated by a compound of formula I (p. 74, para [0569]; p. 79, paragraph [0596]; p 83 [0620]); p 87 [0642]. Various routes of administration are taught, including oral, buccal, intravenous, subcutaneous, among other modes of delivery; therapeutically effective dosages are taught to range from 0.05-100 mg/kg/day (p. 51, paragraph [0465]). Administration to human subjects is taught (pp. 69-70, paragraphs [0525-0526]; p. 73, paragraph [0557]). 

The difference between the prior art and the instant is that the prior art does not teach preparative example of  17α-ethynylandrost-5-ene-3ß,7ß,17ß-triol as active ingredient for treatment of conditions.
A prima facie case of obviousness based on structure exists if the prior art suggests to one of ordinary skill in the art to make the substitution or modification. In re Tabor, 502 F.2d 775 (CCPA 1974).  It has been held several times that structurally similar compounds are obvious over one another.  See, e.g., In re Payne, 606 F.2d 303, (CCPA 1979) (An obviousness rejection based on similarity in chemical structure and function entails motivation of one skilled in the art to make the claimed compound with an expectation that compounds similar in structure will have similar properties.  When prior art compounds essentially "bracket" the instantly claimed compound, one of ordinary skill in the art would clearly be motivated to make the claimed compound.).

MPEP 2141 provides that exemplary rationales that may support a conclusion of
obviousness include (E) " Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
In the instant case, the 17α-ethynylandrost-5-ene-3ß,7ß,17ß-triol is encompassed  within structural formula I. of the prior art by Ahlem et. al. The cited reference  teaches spontaneous crystallization of compounds of formula I, as well as a method of preparing a crystalline form of a particular compound of formula I, referred to as BrEA. Ahlem et. al. teaches recrystallization of compounds of formula I to improve purity. Thus, one of ordinary skill in the art would have been motivated to have prepared crystalline 17α-ethynylandrost-5-ene-3ß,7ß,17ß-triol and solvates thereof, for the purpose of increasing the purity of the compound. Ahlem et. al. further teaches a compound of formula I as a hydrate or solvate, comprising water and/or a C1-6 alcohol; as such, a skilled artisan would have had a reasonable expectation of success in preparing another compound of formula I taught by Ahlem, such as 17α-ethynylandrost-5-ene-3ß,7ß,17ß-triol, in crystalline form, as a solvate or hydrate. Ahlem also teaches compounds of formula I having less than 3% water, therefore, it would have been prima facie obvious to have prepared crystalline 17α-ethynylandrost-5-ene-3ß,7ß,17ß-triol, in anhydrate form, as Ahlem includes species of formula I having less than 3% of water, which would be inclusive of anhydrates. Ahlem et. al. also teaches that compounds of formula I, which includes 17α-ethynylandrost-5-ene-3ß,7ß,17ß-triol, have efficacy for the treatment of central nervous system diseases, including Parkinson’s disease. One of ordinary skill in the art would have therefore been motivated to have treated inflammation or metabolic, inflammatory associated with a hyperproliferation conditions or autoimmune conditions, impaired glucose tolerance or a hyperglycemia conditions in a patient comprising administration of an effective amount of crystalline 17α-ethynylandrost-5-ene-3ß,7ß,17ß-triol, with a reasonable expectation of success. 
The rationale to support a conclusion that the claim would have been obvious is that teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Thus, the claimed invention as a whole is prima facie obvious over the teachings of the cited prior art.
Claim Rejections-35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-18, 20, 25-28, 32, 36-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  See MPEP 2163. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
In the instant case, the claims are drawn to a method for treating inflammation or metabolic, inflammatory associated with a hyperproliferation conditions or autoimmune conditions, impaired glucose tolerance or a hyperglycemia conditions in a subject comprising administering to the subject an effective amount of crystalline 17α-ethynylandrost-5-ene-3β,7β,17β-triol. Thus, the claims encompass treating any inflammatory or metabolic, inflammatory associated with a hyperproliferation conditions or autoimmune conditions, impaired glucose tolerance or a hyperglycemia conditions condition; these conditions vary widely with respect to disease etiologies, pathological process, symptoms, and patient populations. The instant specification defines the following conditions:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

 
The Applicants have shown how to synthesize crystalline 17α-ethynylandrost-5-ene-3β,7β,17β-triol, and the specification provides information about the physical characteristics of several different crystalline forms of this compound (examples 1-10), but there is no written description of how to treat any inflammation or metabolic, inflammatory associated with a hyperproliferation conditions or autoimmune conditions, impaired glucose tolerance or a hyperglycemia condition. The specification does not show that crystalline 17α-ethynylandrost-5-ene-3β,7β,17β-triol has activity for treating any inflammation or metabolic, inflammatory associated with a hyperproliferation conditions or autoimmune conditions, impaired glucose tolerance or a hyperglycemia conditions included within the claims. No data regarding the biological activity of crystalline 17α-ethynylandrost-5-ene-3β,7β,17β-triol has been provided in the specification; additionally, no evidence has been provided in the disclosure to show this compound exhibits anti-inflammatory activity.  The written description requirement has not been sufficiently met. 
Level of skill and knowledge in the art: 
The skill and knowledge in the art is high, particularly of a person having an M.D. Nonetheless, the claims are directed to treating a broad variety of different conditions, ranging from inflammation or metabolic, inflammatory associated with a hyperproliferation conditions or autoimmune conditions, impaired glucose tolerance or a hyperglycemia conditions. The specification has shown how to make crystalline 17α-ethynylandrost-5-ene-3β,7β,17β-triol, but there is no data or evidence to show that this compound has activity for treating any inflammation condition encompassed by the claims. Particularly, no data has been provided in the specification, such as in the form of pharmacological assays or animal models, to show this compound has activity for treating any inflammation condition. Particularly, the specification does not contain any data or experimental evidence to show this compound has anti-inflammatory activity. One of ordinary skill and knowledge in the art would be required to practice undue experimentation to determine which, if any, inflammation conditions could be treated by practicing the claimed method. 
The treatment of neuroinflammatory diseases also is associated with a considerable amount of unpredictability. Moreover, the art teaches that some of these diseases lack an effective therapy. Singh et. al., Prog. Neurobiol., vol. 81, pp. 29-44, publ. 2007 (cited by Applicants) teaches Parkinson’s as the second most common neurodegenerative disease after Alzheimer’s (Abstract; p. 30, right column, 1st full paragraph). 
Although the claims encompass treatment of any type of cancer, the specification does not contain any data to show that the compound 17α-ethynylandrost-5-ene-3β,7β,17β-triol has activity against any type of cancer. With most cancers only a certain set of patients will respond to a given agent, as taught by Chabner et. al., Nat. Rev. Cancer, vol. 5, pp. 65-72, (2005) (Cited by Applicants in IDS) (p. 70, right column, beginning with last paragraph-p. 71, left column, top paragraph; p. 71, middle column, last paragraph). Additionally, Chabner et. al. teaches that animal models used to study cancers are often not accurate predictors of efficacy in human patients, due to differences in metabolism and protein binding (p. 71, left column, 1st paragraph). Chabner et. al. teaches that human tumors possess great genetic diversity, and the genetic heterogeneity of most tumors provides for the development of drug resistance (p. 71, left column, top and last paragraph-middle column, 2nd paragraph). 
The claims are directed to methods of treating any inflammation or metabolic, inflammatory associated with a hyperproliferation conditions or autoimmune conditions, impaired glucose tolerance or a hyperglycemia conditions, however, the specification does not contain any data or experimental evidence to show 17α-ethynylandrost-5-ene-3β,7β,17β-triol has any biological activity for inhibiting or treating inflammation or metabolic conditions. The specification does not show that 17α-ethynylandrost-5-ene-3β,7β,17β-triol would be effective for treating any inflammation or metabolic, inflammatory associated with a hyperproliferation conditions or autoimmune conditions, impaired glucose tolerance or a hyperglycemia condition. The art provides considerable evidence for the unpredictability in treating many conditions encompassed by the claims; additionally, the art teaches that effective therapies for some diseases do not yet exist. The written description requirement for treating the broad variety of inflammation conditions comprising administering crystalline 17α-ethynylandrost-5-ene-3β,7β,17β-triol has not been adequately met. 
Method of making the claimed invention:
The specification has shown how to make crystalline 17α-ethynylandrost-5-ene-3β,7β,17β-triol, but there is no description of how to use this compound to treat any inflammation or metabolic, inflammatory associated with a hyperproliferation conditions or autoimmune conditions, impaired glucose tolerance or a hyperglycemia  condition as encompassed by the claims. The specification does not show one of ordinary skill in the art how to treat the various inflammation conditions by administering crystalline 17α-ethynylandrost-5-ene-3β,7β,17β-triol. 
As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that claim(s) 1-2, 4-5, and 12-21 is/are broad and generic, with respect to all possible inflammatory diseases and disorders encompassed by the claims. Although the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of how to treat any inflammation condition by administering crystalline 17α-ethynylandrost-5-ene-3β,7β,17β-triol.  Moreover, the specification lacks sufficient variety of species to reflect this variance in the genus.  While having written description of how to prepare crystalline 17α-ethynylandrost-5-ene-3β,7β,17β-triol, the specification does not provide sufficient descriptive support for treating the numerous diseases embraced by the claims. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12-18, 20, 25-28, 32, 36-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,995,112  in view of US 2008/0153792-A1 by Frinke et al June  2008. Claims 1-8 of the patent teach a solid form of 17-ethynylandrost-5-ene-3,7,17 -triol but do not teach the use of such for the treatment of inflammation or metabolic, inflammatory associated with a hyperproliferation conditions or autoimmune conditions, impaired glucose tolerance or a hyperglycemia conditions. However, the patent discuss treatment of such conditions with same compound and solvates and compositions  col 40-45. Furthermore, the ‘792 publication teaches on [0062]-[0063] and [0044] the treatment of inflammatory condition such as inflammatory bowel,  lung conditions, cystic fibrosis, acute asthma, chronic asthma with 17α-ethynylandrost-5-ene-3β,7β,17β -triol (instant claims 12,13). Regarding instant claims 25 and 26, the ‘792 publication teaches on [0002], [0023] and [0044] the treatment of inflammatory condition such as inflammatory bowel,  lung conditions, cystic fibrosis, acute asthma, chronic asthma with 17α-ethynylandrost-5-ene-3β,7β,17β -triol. Regarding instant claims 36, 38, the ‘792 publication teaches on [0044],  [0062]-[0063], [0187[]; [0303]; the treatment of inflammatory associated with a hyperproliferation condition or autoimmune condition such as cancer, multiple sclerosis, Crohn’s disease with 17α-ethynylandrost-5-ene-3β,7β,17β -triol
Thus it would have been obvious for one of ordinary skill in the art to have employed the solid compound of the patent in the method of the ‘792 publication. There would have been a reasonable expectation of success given the similar purposes of the references.
Claims 12-18, 20, 25-28, 32, 36-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,518, 922 in view of US 2008/0153792-A1 06-2008. Claims 1-8 of the patent teach a solid form of 17-ethynylandrost-5-ene-3,7,17 -triol but do not teach the use of such for the treatment of treatment of inflammation or metabolic, inflammatory associated with a hyperproliferation conditions or autoimmune conditions, impaired glucose tolerance or a hyperglycemia conditions. However, the ‘792 publication teaches on [0062]-[0063] and [0044] the treatment of inflammatory condition such as inflammatory bowel,  lung conditions, cystic fibrosis, acute asthma, chronic asthma with 17α-ethynylandrost-5-ene-3β,7β,17β -triol (instant claims 12,13). Regarding instant claims 25 and 26, the ‘792 publication teaches on [0002], [0023] and [0044] the treatment of inflammatory condition such as inflammatory bowel,  lung conditions, cystic fibrosis, acute asthma, chronic asthma with 17α-ethynylandrost-5-ene-3β,7β,17β -triol. Regarding instant claims 36, 38, the ‘792 publication teaches on [0044],  [0062]-[0063], [0187[]; [0303]; the treatment of inflammatory associated with a hyperproliferation condition or autoimmune condition such as cancer, multiple sclerosis, Crohn’s disease with 17α-ethynylandrost-5-ene-3β,7β,17β -triol.
Thus it would have been obvious for one of ordinary skill in the art to have employed the solid compound of the patent in the method of the ‘792 publication. There would have been a reasonable expectation of success given the similar purposes of the references.
Claims 12-18, 20, 25-28, 32, 36-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,555,046 in view of US 2008/0153792-A1 06-2008. Claim 1 of the patent teaches a solid form of 17-ethynylandrost-5-ene-3,7,17 -triol but does not teach the use of such for the treatment of inflammation or metabolic, inflammatory associated with a hyperproliferation conditions or autoimmune conditions, impaired glucose tolerance or a hyperglycemia conditions. However, the ‘792 publication teaches on [0062]-[0063] and [0044] the treatment of inflammatory condition such as inflammatory bowel,  lung conditions, cystic fibrosis, acute asthma, chronic asthma with 17α-ethynylandrost-5-ene-3β,7β,17β -triol (instant claims 12,13). Regarding instant claims 25 and 26, the ‘792 publication teaches on [0002], [0023] and [0044] the treatment of inflammatory condition such as inflammatory bowel,  lung conditions, cystic fibrosis, acute asthma, chronic asthma with 17α-ethynylandrost-5-ene-3β,7β,17β -triol. Regarding instant claims 36, 38, the ‘792 publication teaches on [0044],  [0062]-[0063], [0187[]; [0303]; the treatment of inflammatory associated with a hyperproliferation condition or autoimmune condition such as cancer, multiple sclerosis, Crohn’s disease with 17α-ethynylandrost-5-ene-3β,7β,17β -triol

Claims 12-18, 20, 25-28, 32, 36-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,314,471 in view of US 2008/0153792-A1 06-2008. Claim 1 of the patent teaches a method of making a solid form of 17-ethynylandrost-5-ene-3, 7, 17 -triol but does not teach the use of such for the treatment of inflammation or metabolic, inflammatory associated with a hyperproliferation conditions or autoimmune conditions, impaired glucose tolerance or a hyperglycemia conditions. However, the ‘792 publication teaches on [0062]-[0063] and [0044] the treatment of inflammatory condition such as inflammatory bowel,  lung conditions, cystic fibrosis, acute asthma, chronic asthma with 17α-ethynylandrost-5-ene-3β,7β,17β -triol (instant claims 12,13). Regarding instant claims 25 and 26, the ‘792 publication teaches on [0002], [0023] and [0044] the treatment of inflammatory condition such as inflammatory bowel,  lung conditions, cystic fibrosis, acute asthma, chronic asthma with 17α-ethynylandrost-5-ene-3β,7β,17β -triol. Regarding instant claims 36, 38, the ‘792 publication teaches on [0044],  [0062]-[0063], [0187[]; [0303]; the treatment of inflammatory associated with a hyperproliferation condition or autoimmune condition such as cancer, multiple sclerosis, Crohn’s disease with 17α-ethynylandrost-5-ene-3β,7β,17β -triol
Claims 12-18, 20, 25-28, 32, 36-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,252,947 in view of US 2008/0153792-A1 06-2008. Claims 1-6 of the patent teach solid forms including the Form III hydrate of 17-ethynylandrost-5-ene-3,7,17 -triol but do not teach the use of such for the treatment of inflammation or metabolic, inflammatory associated with a hyperproliferation conditions or autoimmune conditions, impaired glucose tolerance or a hyperglycemia conditions. However, the ‘792 publication teaches on [0062]-[0063] and [0044] the treatment of inflammatory condition such as inflammatory bowel,  lung conditions, cystic fibrosis, acute asthma, chronic asthma with 17α-ethynylandrost-5-ene-3β,7β,17β -triol (instant claims 12,13). Regarding instant claims 25 and 26, the ‘792 publication teaches on [0002], [0023] and [0044] the treatment of inflammatory condition such as inflammatory bowel,  lung conditions, cystic fibrosis, acute asthma, chronic asthma with 17α-ethynylandrost-5-ene-3β,7β,17β -triol. Regarding instant claims 36, 38, the ‘792 publication teaches on [0044],  [0062]-[0063], [0187[]; [0303]; the treatment of inflammatory associated with a hyperproliferation condition or autoimmune condition such as cancer, multiple sclerosis, Crohn’s disease with 17α-ethynylandrost-5-ene-3β,7β,17β -triol.
Claims 12-18, 20, 25-28, 32, 36-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,850,271 in view of US 2008/0153792-A1 by Frinke et al 06-2008. Claims 1-4 of the patent teach solid forms including the Form III hydrate of 17-ethynylandrost-5-ene-3,7,17 -triol but do not teach the use of such for the treatment of inflammation or metabolic, inflammatory associated with a hyperproliferation conditions or autoimmune conditions, impaired glucose tolerance or a hyperglycemia conditions. However, the ‘792 publication teaches on [0062]-[0063] and [0044] the treatment of inflammatory condition such as inflammatory bowel,  lung conditions, cystic fibrosis, acute asthma, chronic asthma with 17α-ethynylandrost-5-ene-3β,7β,17β -triol (instant claims 12,13). Regarding instant claims 25 and 26, the ‘792 publication teaches on [0002], [0023] and [0044] the treatment of inflammatory condition such as inflammatory bowel,  lung conditions, cystic fibrosis, acute asthma, chronic asthma with 17α-ethynylandrost-5-ene-3β,7β,17β -triol. Regarding instant claims 36, 38, the ‘792 publication teaches on [0044],  [0062]-[0063], [0187[]; [0303]; the treatment of inflammatory associated with a hyperproliferation condition or autoimmune condition such as cancer, multiple sclerosis, Crohn’s disease with 17α-ethynylandrost-5-ene-3β,7β,17β -triol.
Claims 12-18, 20, 25-28, 32, 36-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,877,972-B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent teach treatment of Alzheimer ’s disease with solid forms of 17-ethynylandrost-5-ene-3,7,17 -triol including the Form III hydrate. 
Conclusion
Claims 12-18, 20, 25-28, 32, 36-42 are rejected. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622